Order entered January 7, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00920-CV

                             RODRICK SAMPLES, Appellant

                                             V.

THE DALLAS COUNTY SPECIAL CIVIL SERVICE COMMISSION, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-11245

                                          ORDER
       We GRANT appellant’s January 5, 2015 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on December 24, 2015 filed as of the

date of this order. Appellees’ brief is due THIRTY DAYS from the date of this order.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE